Per Curiam.
The objection that the order appealed from is not appeal-able, because the order made is not one for the enforcement or protection of a right is not well taken, because the petitioners were entitled to the relief asked for, unless reasonable objection was shown, and if such right was denied unreasonably, such denial could be reviewed by the general term.
Upon the merits, it seems to be sufficient to say that there is great danger of confusion in the minds of the public, because of the similarity of the names “Manhattan Hospital” and “Manhattan Bye and Ear Hospital.” Such an order should not be granted where there is danger of such confusion, and the fact that such confusion may arise forms a reasonable ground for the refusal to grant the request of the petitioners. Therefore, the petitioner did not bring itself within the provisions of the statute, and the motion should have been denied.
The order should be reversed, with ten dollars costs and disbursements